DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 1/6/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10207590 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 1, 3, 5-8, 10-14, 16, 18, 20-23, 25-27 are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicants remarks submitted have been fully considered and have been found to be persuasive and have overcome the cited prior art. An updated search has been performed and no prior art has been found that solely, or in any reasonable combination, reads on the claims as amended. The prior arts in the record taken alone or in any reasonable combination, fail to teach following
deploying the number of autonomous aerial vehicles between the geographic area and the cellular tower; creating the data pipeline with the deployed autonomous aerial vehicles; determining whether creating the wireless hotspot is feasible; upon determining that creating the wireless hotspot is feasible, deploying additional autonomous aerial vehicles between the data pipeline and the mobile device; creating the wireless hotspot with the deployed additional autonomous aerial vehicles; and communicatively linking the wireless hotspot to the data pipeline for claim 1,
determining an available bandwidth at the remote geographic region; determining a distance between the remote geographic region associated with the mobile device and the cellular tower; determining a number of autonomous aerial vehicles to dynamically create a data pipeline to the remote geographic region, based at least in 
setting up the wireless hotspot with the deployed autonomous aerial vehicles; determining an available bandwidth at a remote geographic region; determining a distance between the remote geographic region and the cellular tower; determining a number of additional autonomous aerial vehicles to dynamically create a data pipeline between the cellular tower and the wireless hotspot, based at least in part on the available bandwidth and the distance deploying the number of additional autonomous aerial vehicles; creating the data pipeline with the deployed number of additional autonomous aerial vehicles; and communicatively linking the autonomous aerial vehicles of the wireless hotspot to the data pipeline of autonomous aerial vehicles for claim 18, in conjunction with other limitations recited in the claims, and thus the claims are allowed over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN H D NGUYEN whose telephone number is (571)272-3159.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 571-272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEVEN H NGUYEN/Primary Examiner, Art Unit 2414